Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 6-28-21 into the application file is acknowledged. 	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 20-23 and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 4,803,955 to Gonsalves.
Referring to claim 16, Gonsalves discloses a system for feeding farm animals with a liquid containing full milk, the system comprising, a full milk depot comprising two milk tanks – at  14 and 26, and a drawing line – at 50,82,84,86, wherein the two milk tanks are configured to receive a stored full milk quantity – see at 14,26 in figure 2, and wherein the drawing line comprises two drawing line portions – see multiple portions of items 50 and 82 in figure 2, each comprising a drain valve – see at 60,62,90,94, and each connected to one of the two milk tanks – see connected via the pipes/plumbing disposed between the tanks and between the tanks and the drawing line, a preparing unit – at 40-46,120, configured to prepare a liquid ration – see figure 2, wherein the preparing unit comprises, a milk supply line – at 34,42,44, a liquid ration container – at 46, and a tap line – at 48 and/or 54, a connecting line – at 80, configured to connect the drawing line with the milk supply line – see item 80 connecting the tank – at 26 and associated milk supply line – at 34 to the tank – at 12 and associated drawing line – at 82,86 as seen in figure 2, a sucking dummy – at 56, connected to the tap line – see figure 5, a cleaning unit comprising, at least one cleaning agent container – at 22, configured to receive a cleaning agent – see figure 2, and a cleaning agent supply apparatus – at 100,102, configured to supply cleaning agent from the cleaning agent container to the two milk tanks – see via 82 in figure 2, and a control – at 138-146, configured to actuate the cleaning unit, the preparing unit, and each drain valve to guide the cleaning agent guided from one of the two milk tanks through the connecting line into the preparing unit – see figure 2 and column 4 line 51 to column 6 line 30.

Referring to claim 21, Gonsalves further discloses the cleaning line is connected to spraying nozzles arranged in the two milk tanks – see spray nozzles – at the end of 86 and 120 in figure 2.
Referring to claim 22, Gonsalves further discloses a first circulation line – see at 86 and between 86 and 89 in figure 2, including a circulation pump – at 88, and configured to connect the drawing line to the two milk tanks – see figure 2, wherein the circulation pump is configured the guide cleaning fluid back into the two milk tanks – see figure 2 and column 4 line 51 to column 6 line 30.
Referring to claim 23, Gonsalves further discloses the full milk depot further comprises at
least one of: (1) a heating apparatus – at 104,116, (2) a cooling apparatus – at 134, (3) a thermal insulation, and (4) a stirrer – at 132.
	Referring to claim 31, Gonsalves further discloses the cleaning agent supply apparatus comprises a cleaning agent line – at 92,98,100, configured to supply cleaning agent from the at least one cleaning agent container – at 22, to the preparing unit – at 46, while circumnavigating the full milk depot – see via items 82,80,36,34 in figure 2, and wherein the control is configured to automatically perform a cleaning of the preparing unit based on a specified schedule separate from a cleaning of the full milk depot – see figure 2 and column 4 line 51 to column 6 line 30.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-19, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonsalves as applied to claim 16 above.
Referring to claim 17, Gonsalves further discloses the sucking dummy – at 56, is connected to the tap line – at 48, via a sucking line – at 54 – see figure 2, a branching line – see at 52 and 52 connecting to 50,62, branches off from the sucking line at a branching point – see figure 2, and a flow control device – at 62, is located in the branching line – see figure 2. Gonsalves does not disclose a pump in the branching line but does disclose a pump – at 88. However, it would have been obvious to one of ordinary skill in the art to take the device of Gonsalves and add the pump in the branching line as claimed, so as to yield the predictable result of allowing for better flow of liquid through the lines of the device as desired. 

Referring to claim 19, Gonsalves does not disclose at least one of a fill level sensor and an empty level indicator positioned in the drawing line. However, it would have been obvious to one of ordinary skill in the art to take the device of Gonsalves and add any suitable sensor component including the claimed fill and/or empty level sensors, so as to yield the predictable result of ensuring proper quantities of liquid are disposed in the device as desired. 
Referring to claim 24, Gonsalves further discloses a heating apparatus – at 116, configured to heat milk located in one of the two milk tanks – at 26 – see figure 2, to a temperature and further configured to hold the milk at the temperature for a specified period of time – see for example figure 2 and column 4 line 51 to column 6 line 30. Gonsalves does not disclose the milk is heated to a pasteurization temperature. However, it would have been obvious to one of ordinary skill in the art to take the device of Gonsalves and heat the milk to any desired temperature including the claimed pasteurization temperature, so as to yield the predictable result of making the liquid safer for consumption. 
Referring to claim 27, Gonsalves further discloses a cleaning line – at 22 and between 22 and 96, configured to transition into two cleaning line portions at the point – see transition at connection of 92 and 98 in figure 2, wherein each of the two cleaning line portions leads to one of the two milk tanks – see via items 50 and 82 in figure 2, and wherein each of the two cleaning line portions comprises a shut-off valve – see at 94 and 96 in figure 2. Gonsalves does not 
Referring to claim 28, Gonsalves further discloses a full pump – at 88, and a heating
apparatus – at 116, positioned proximate the milk supply – see at 26 in figure 2, and configured to heat a fluid moved through the milk supply line – see figure 2, to a desired temperature before filing the liquid ration container – at 46 – see as the milk moves through 34 in figure 2 and see column 4 line 51 to column 6 line 30. Gonsalves does not disclose the heating apparatus is positioned in the milk supply line. 

Allowable Subject Matter

5.	Claims 25-26 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to liquid animal feeding devices in general:

	U.S. Pat. No. 5,551,374 to Wells – shows animal feeding device
	U.S. Pat. No. 6,016,769 to Forster – shows animal feeding device
	U.S. Pat. No. 9,955,670 to Holm – shows animal feeding device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643